Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This office action is a response to application no. 16/796,445 filed on 02/02/2020. 
Claims 1 – 19 are pending and ready for examination.


Priority
This application is a continuation of U.S. Patent Application No. 15/898,090, filed on February 15, 2018, now U.S. Patent No.10,575,251, which is a continuation of International Application No. PCT/CN2016/083943, filed on May 30, 2016. The International Application claims priority to Chinese Patent Application No. 201510515546.5, filed on August 20, 2015.


Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 02/02/2020 and 07/17/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1, 8 and 13 recite “mobile terminal having the multi-hop capability has a capability of directly communicating with one or more destination mobile terminals through one or more further mobile terminals located between the mobile terminal and the one or more destination mobile terminals”. Several part of the specification recites “mobile terminal having the 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3 – 4, 6 – 13, 15 – 16 and 18 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Kim hereinafter referred to Kim) (US 2014/0335791 A1) (Cited in IDS) in view of Saito (US 2006/0013177 A1).

Regarding claim 1, Kim teaches (Title, Method and device for providing a proximity service in a wireless communication system) capability indication method (Abstract, ProSe capability related information), comprising: 
sending, by a mobile terminal, first indication information to a network device (Abstract and [0007], transmitting ProSe capability related information; [0095], providing UE-ProSe capability related information to a network by a UE. Here, UE-ProSe capability related information is a first indication information), wherein the first indication information indicates that the mobile terminal is a mobile terminal having a multi-hop capability ([0114] The UE-ProSe capability related information includes multi-hop communication related information, indicating whether the UE is capable of performing direct communication in a multi-hop manner with other UEs), and wherein the mobile terminal having the multi-hop capability has a capability of directly communicating with one or more destination mobile terminals ([0114], information indicating whether the UE is capable of serving as an end node and a relay node on a multi-hop path. Here, UE’s capability of serving as a relay node on the multi-hop path provides that the UE has a capability of directly communicating with one or more end nodes/ destination mobile terminals).
Kim discloses UE is capable of serving as an end node and a relay node on a multi-hop path.
Kim does not specifically teach
multi-hop capability has a capability of directly communicating with one or more destination mobile terminals through one or more further mobile terminals located between the mobile terminal and the one or more destination mobile terminals. 
Abstract, A wireless communication system for performing multi-hop transmission between stations)
wherein the mobile terminal having the multi-hop capability has a capability of directly communicating with one or more destination mobile terminals through one or more further mobile terminals located between the mobile terminal and the one or more destination mobile terminals (Fig.7, [0021] and [0040], a superior wireless communication system capable of suitably performing multi-hop transmission from a communication station of a transmission source to a communication station of a transmission destination via one or more relay stations in a communication environment. Here, the communication station of a transmission source is the mobile terminal having the multi-hop capability and the communication station of a transmission destination is the destination mobile terminal, wherein they communicate through one or more relay stations (i.e. further mobile terminals) located between the mobile terminal and the one or more destination mobile terminals).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim as mentioned above and further incorporate the teaching of Saito that provides a superior wireless communication system capable of performing multi-hop transmission. The motivation for doing so would have been to provide a wireless communication system for performing multi-hop transmission in accordance with a routing creation protocol in which the improvement in frequency usage efficiency is set as metrics, the routing creation Saito, [0004] and [0018]).

Regarding claim 8, Kim teaches (Title, Method and device for providing a proximity service in a wireless communication system) capability indication method (Abstract, ProSe capability related information), comprising: 
receiving, by a network device, first indication information from a mobile terminal (Abstract and [0007], ProSe capability related information; [0095], providing UE-ProSe capability related information to a network by a UE. Here, UE-ProSe capability related information is a first indication information), wherein the first indication information indicates that the mobile terminal is a mobile terminal having a multi-hop capability ([0114] The UE-ProSe capability related information includes multi-hop communication related information, indicating whether the UE is capable of performing direct communication in a multi-hop manner with other UEs), and wherein the mobile terminal having the multi-hop capability has a capability of directly communicating with one or more destination mobile terminals ([0114], information indicating whether the UE is capable of serving as an end node and a relay node on a multi-hop path. Here, UE’s capability of serving as a relay node on the multi-hop path provides that the UE has a capability of directly communicating with one or more end nodes/ destination mobile terminals).
Kim discloses UE is capable of serving as an end node and a relay node on a multi-hop path.
Kim does not specifically teach

However, Saito teaches (Abstract, A wireless communication system for performing multi-hop transmission between stations)
wherein the mobile terminal having the multi-hop capability has a capability of directly communicating with one or more destination mobile terminals through one or more further mobile terminals located between the mobile terminal and the one or more destination mobile terminals (Fig.7, [0021] and [0040], a superior wireless communication system capable of suitably performing multi-hop transmission from a communication station of a transmission source to a communication station of a transmission destination via one or more relay stations in a communication environment. Here, the communication station of a transmission source is the mobile terminal having the multi-hop capability and the communication station of a transmission destination is the destination mobile terminal, wherein they communicate through one or more relay stations (i.e. further mobile terminals) located between the mobile terminal and the one or more destination mobile terminals).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim as mentioned above and further incorporate the teaching of Saito that provides a superior wireless communication system capable of performing multi-hop transmission. The motivation for doing so would have been to provide a wireless communication system for performing Saito, [0004] and [0018]).

Regarding claim 13, Kim teaches (Title, Method and device for providing a proximity service in a wireless communication system) a mobile terminal (Fig.6, UE 100), comprising: 
one or more processors (Fig, 6 and [0199], processor 120), a memory (Fig, 6 and [0199], memory 130) storing a program for execution by the one or more processors, wherein program includes programming instructions (Fig.6 and [0199], processor 120 is configured to provide overall control to the UE 100 and process information; memory 130 stores the processed information) for:
sending a first indication information to a network device (Abstract and [0007], transmitting ProSe capability related information; [0095], providing UE-ProSe capability related information to a network by a UE. Here, UE-ProSe capability related information is a first indication information), wherein the first indication information indicates that the mobile terminal is a mobile terminal having a multi-hop capability ([0114] The UE-ProSe capability related information includes multi-hop communication related information, indicating whether the UE is capable of performing direct communication in a multi-hop manner with other UEs), and wherein the mobile terminal having the multi-hop capability has a capability of directly communicating with one or more destination mobile terminals ([0114], information indicating whether the UE is capable of serving as an end node and a relay node on a multi-hop path. Here, UE’s capability of serving as a relay node on the multi-hop path provides that the UE has a capability of directly communicating with one or more end nodes/ destination mobile terminals).
Kim discloses UE is capable of serving as an end node and a relay node on a multi-hop path.
Kim does not specifically teach
multi-hop capability has a capability of directly communicating with one or more destination mobile terminals through one or more further mobile terminals located between the mobile terminal and the one or more destination mobile terminals. 
However, Saito teaches (Abstract, A wireless communication system for performing multi-hop transmission between stations)
wherein the mobile terminal having the multi-hop capability has a capability of directly communicating with one or more destination mobile terminals through one or more further mobile terminals located between the mobile terminal and the one or more destination mobile terminals (Fig.7, [0021] and [0040], a superior wireless communication system capable of suitably performing multi-hop transmission from a communication station of a transmission source to a communication station of a transmission destination via one or more relay stations in a communication environment. Here, the communication station of a transmission source is the mobile terminal having the multi-hop capability and the communication station of a transmission destination is the destination mobile terminal, wherein they communicate through one or more relay stations (i.e. further mobile terminals) located between the mobile terminal and the one or more destination mobile terminals).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim as mentioned above and further incorporate the teaching of Saito that provides a superior wireless communication system capable of performing multi-hop transmission. The motivation for doing so would have been to provide a wireless communication system for performing multi-hop transmission in accordance with a routing creation protocol in which the improvement in frequency usage efficiency is set as metrics, the routing creation protocol for the purpose of increasing the frequency usage efficiency is the greatest advantage through multi-hop transmission (Saito, [0004] and [0018]).

Regarding claims 3, 9 and 15, combination of Kim and Saito teaches all the features with respect to claims 1, 8 and 13, respectively as outlined above.
Kim further teaches
receiving, by the mobile terminal, second indication information from the network device (/sending, by the network device, second indication information to the mobile terminal) ([0125], information provided by the network to the UE in relation to ProSe is referred to as "ProSe related network providing information". Here, ProSe related network providing information is considered as a second indication information), wherein the second indication information indicates that a communications network in which the network device is located supports communication between mobile terminals having the multi-hop capability ([0125], The ProSe related network providing information includes one or more of information about ProSe permissibility of the UE, information about whether the network provides ProSe, [0127], whether the network is capable of providing ProSe. [0126], multi-hop communication related information is included in addition to information indicating that the UE is capable of using ProSe . As mentioned above, the multi-hop communication related information is included in ProSe related information; therefore, the network capable of providing ProSe means the network in which the network device is located supports communication between mobile terminals having the multi-hop capability).

Regarding claim 10, combination of Kim and Saito teaches all the features with respect to claim 9, respectively as outlined above.
Kim further teaches
wherein the sending the second indication information (As mentioned above, ProSe related network providing information is considered as a second indication information) to the mobile terminal comprises performing one or more of (Due to alternating language “one or more of” in the claims, examiner points one limitation only): 
sending, by the network device, a system message to the mobile terminal, wherein the system message carries the second indication information, and wherein the system message includes one or more of the following: a master information block (MIB) or a system information block (SIB); or 

sending, by the network device, a management frame to the mobile terminal, wherein the management frame carries the second indication information; or 
sending, by the network device, a management message to the mobile terminal, wherein the management message carries the second indication information ([0138], the ProSe related network providing information is included in a response message (e.g., attach accept, TAU accept, RAU accept or ProSe Discovery response message); [0139] the ProSe related network providing information is transmitted from HSS, ANDSF or a third network node to the UE using an Open Mobile Alliance-Device Management (OMA DM) scheme, an Over The Air (OTA) scheme, or a message newly defined. Since, the ProSe related network providing information is transmitted using OMA DM scheme; therefore, it is considered that a management message is transmitted to the mobile terminal that carries the second indication information).

Regarding claims 4, 11 and 16, combination of Kim and Saito teaches all the features with respect to claims 1, 8 and 13, respectively as outlined above.
Kim further teaches
sending, by the mobile terminal, first related information to the network device (/ receiving, by the network device, first related information from the mobile terminal) ([0099], The UE-ProSe capability related information is included in a message transmitted from the UE to the network using a typically defined message, when the UE performs a typical operation e.g. network attach, Tracking Area Update (TAU) or Routing Area Update (RAU) and/or when the UE performs a newly defined procedure for ProSe. Here, the typically defined message is considered as first related information), wherein the first related information is used for one or more of applying for a multi-hop resource (Due to alternating language “one or more of” in the claims, examiner points one limitation only) or indicating that the mobile terminal has a multi-hop requirement ([0143], ProSe capability of the UE means a capability/function required by the UE to discover another UE in its proximity and/or a capability/function required by the UE to perform direct communication. As mentioned above, the typically defined message/ first related information is transmitted for Prose; therefore, the first related information is used to indicate that the mobile terminal is in demand for multi-hop communication i.e. it has a multi-hop requirement).

Regarding claims 6 and 18, combination of Kim and Saito teaches all the features with respect to claims 4 and 16, respectively as outlined above.
Kim further teaches
performing one or more of determining, by the mobile terminal ([0143], If the UE has two or more ProSe capabilities, information about a part or all of the capabilities is used to determine the ProSe availability of the UE), that the mobile terminal has the multi-hop requirement ([0143], ProSe capability of the UE means a capability/function required by the UE to discover another UE in its proximity and/or a capability/function required by the UE to perform direct communication; the capability/function means whether actual H/W or S/W for implementing the capability/function is present, a fact that ProSe is usable, or the intention to support ProSe. As mentioned, the ProSe is usable and UE has the intention to support ProSe; therefore, the mobile terminal has the multi-hop requirement); or 
determining that a multi-hop capability switch is in an enabled state (Due to alternating language “one or more of” in the claims, examiner points one limitation only).

Regarding claims 7 and 19, combination of Kim and Saito teaches all the features with respect to claims 1 and 13, respectively as outlined above.
Kim further teaches
determining, by the mobile terminal, one or more of that (/ performing one or more of determining that) the mobile terminal has no multi-hop requirement (Due to alternating language “or” in the claims, examiner points one limitation only) or that a multi-hop capability switch is in a disabled state ([0094], a scheme for providing information about device capability and information about enable/disabled state of the device capability to a network by a UE; [0097], when the UE has capability itself for the ProSe operation, if the capability is enabled or disabled, the UE transmit information about enabled/disabled state of the capability to the network. [0114], The UE-ProSe capability related information includes multi-hop communication related information that includes information indicating whether the UE is capable of performing direct communication in a multi-hop manner with other UEs, and information indicating enabled/disabled state. Here, indication by the UE of disabled state is considered as determining, by the mobile terminal that a multi-hop capability switch is in a disabled state); and 
sending, by the mobile terminal, second related information to the network device, wherein the second related information is used for one or more of applying to the network device for release of a multi-hop resource ([0094] and [0200], a scheme for providing information about device capability and information about enable/disabled state of the device capability to a network by a UE to receive ProSe. Here, proving information of enable/disabled state of the device capability to a network is a second related information and it is provided to the network to receive ProSe (i.e. to receive multi-hop resource for multi-hop communications). Therefore, the second related information is used for applying to the network device for release of a multi-hop resource) or indicating that the mobile terminal has no multi-hop requirement (Due to alternating language “or” in the claims, examiner points one limitation only).

Regarding claim 12, combination of Kim and Saito teaches all the features with respect to claim 8 as outlined above.
Kim further teaches
receiving, by the network device, second related information from the mobile terminal, wherein the second related information is used for at least one of applying for release of a multi-hop resource ([0094] and [0200], a scheme for providing information about device capability and information about enable/disabled state of the device capability to a network by a UE to receive ProSe. [0114], The UE-ProSe capability related information includes multi-hop communication related information that includes information indicating whether the UE is capable of performing direct communication in a multi-hop manner with other UEs, and information indicating enabled/disabled state. Here, proving information of enable/disabled state of the device capability to a network is a second related information and it is provided to the network to receive ProSe (i.e. to receive multi-hop resource for multi-hop communications). Therefore, the second related information is used for applying to the network device for release of a multi-hop resource) or indicating that the mobile terminal has no multi-hop requirement (Due to alternating language “or” in the claims, examiner points one limitation only).

Claims 2, 5, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Saito and further in view of Noh et al. (Noh hereinafter referred to Noh) (US 2014/0171094 A1).

Regarding claims 2 and 14, combination of Kim and Saito teaches all the features with respect to claims 1 and 13, respectively as outlined above.
Kim further teaches
wherein the sending the first indication information to the network device (As mentioned above, UE-ProSe capability related information is a first indication information that is sent to the network device).
Kim does not specifically teach

However, Noh teaches (Title, Method of multi-hop cooperative communication from terminal and base station and network for multi-hop cooperative communication)
sending, by the mobile terminal, the first indication information to the network device using a dedicated radio resource control (RRC) message ([0036], a network for multi-hop cooperative communication includes a base station; a plurality of terminals; and a plurality of relays; and the base station, the plurality of terminals, and the plurality of relays are configured to use at least a portion of a first radio resource as a control channel to transmit control information for a first communication between the base station and the plurality of terminals, and between the base station and the plurality of relays. As mentioned, the radio resource is used as a control channel to transmit control information; therefore, it is obvious to consider that communication between the base station and the plurality of terminals is occurred using a RRC message; thus, first indication information is send to the network device using a dedicated RRC message).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Kim and Saito as mentioned in claims 1 and 13 and further incorporate the teaching of Noh. The motivation for doing so would have been to provide a method of multi-hop cooperative communication that enables a network for distributed multi-hop multi-Noh, Abstract and [0177]).

 Regarding claims 5 and 17, combination of Kim and Saito teaches all the features with respect to claims 4 and 16, respectively as outlined above.
Kim further teaches
wherein the sending the first related information ([0099], claims 4 and 16).
Kim does not specifically teach
sending, by the mobile terminal, the first related information to the network device using a dedicated radio resource control (RRC) message. 
However, Noh teaches (Title, Method of multi-hop cooperative communication from terminal and base station and network for multi-hop cooperative communication)
sending, by the mobile terminal, the first related information to the network device using a dedicated radio resource control (RRC) message ([0036], a network for multi-hop cooperative communication includes a base station; a plurality of terminals; and a plurality of relays; and the base station, the plurality of terminals, and the plurality of relays are configured to use at least a portion of a first radio resource as a control channel to transmit control information for a first communication between the base station and the plurality of terminals, and between the base station and the plurality of relays. As mentioned, the radio resource is used as a control channel to transmit control information; therefore, it is obvious to consider that communication between the base station and the plurality of terminals is occurred using a RRC message; thus, first related information is send to the network device using a dedicated RRC message).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Kim and Saito as mentioned in claims 4 and 16 and further incorporate the teaching of Noh. The motivation for doing so would have been to provide a method of multi-hop cooperative communication that enables a network for distributed multi-hop multi-session-based concurrent transmission to be implemented efficiently (Noh, Abstract and [0177]).



Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
Yamano et al. (Pub. No. US 2007/0195715 A1) – “Communications apparatus, communications system, and communication method” discloses a network made up of a plurality of devices each capable of a multi-hop communication that conforms to at least one of the wired communication standards or wireless communication standards, each device monitors a 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571)272-8009.  The examiner can normally be reached on Monday - Friday 8:30 am - 6 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information Regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROWNAK ISLAM/
Primary Examiner, Art Unit 2474